                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

MARIAH RUMREICH, on behalf of
herself and all others similarly situated

               Plaintiff,

v.                                                Case No.: 2:17-cv-292-FtM-38MRM

GOOD SHEPHERD DAY SCHOOL
OF CHARLOTTE, INC.,

              Defendant.
                                            /

                                 OPINION AND ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation (“R&R”) (Doc. 69), recommending that Plaintiff Mariah Rumreich’s

Motion for Attorney’s Fees and Costs (Doc. 58) be granted in part and denied in part. No

party has objected to the R&R, and the period to do so has lapsed. This matter is ripe for

review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732

(11th Cir. 1982). In the absence of specific objections, there is no requirement that a


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
district judge review factual findings de novo, and the court may accept, reject or modify

the findings in whole or in part. 28 U.S.C. § 636(b)(1); Garvey v. Vaughn, 993 F.2d 776,

779 n.9 (11th Cir. 1993). The district judge reviews legal conclusions de novo, even in

the absence of an objection. Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604

(11th Cir. 1994).

       Here, Rumreich accepted a $500.00 judgment after originally seeking $3,805.81.

She now seeks $11,900.00 in attorney fees (23.8 hours at a rate of $500 per hour) and

$472.59 in costs ($400 for filing fees and $72.59 for mileage and parking). Judge McCoy

found that a rate of $500.00 per hour was excessive and found $350.00 per hour

reasonable under the circumstances. And after considering Good Shepherd’s objections,

Judge McCoy found 17.8 hours of compensable work reported in Plaintiff Counsel’s billing

sheets. But in calculating the lodestar, Judge McCoy mistakenly used a rate of $300 per

hour. So, based on Judge McCoy’s sound findings, the lodestar amount is $6,230.00.

Judge McCoy recommends a 60% reduction of the lodestar because of Rumreich’s

limited success. Finally, Judge McCoy recommends that Rumreich be awarded $400.00

for filing costs but nothing for mileage and parking. After conducting an independent

examination of the file and on consideration of Judge McCoy’s findings and

recommendations, the Court accepts the R&R except for the math error in calculating the

lodestar.

       Accordingly, it is now

       ORDERED:

       (1) The Report and Recommendation (Doc. 69) is ACCEPTED and ADOPTED in

            part, and the findings are incorporated herein.




                                             2
      (2) Plaintiff Mariah Rumreich’s Motion for Attorney’s Fees and Costs (Doc. 58) is

         GRANTED in part and DENIED in part.

      (3) Plaintiff Mariah Rumreich is awarded $2,492.00 in attorney’s fees and $400.00

         in costs.

      (4) The Clerk is DIRECTED to amend the judgment to include this fee and cost

         award.

      DONE and ORDERED in Fort Myers, Florida this 10th day of May, 2019.




Copies: All Parties of Record




                                          3
